UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-10294 INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-3276269 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2310 Cousteau Court Vista, California (Address of principal executive offices) 92081-8346 (Zip Code) (760) 598-1655 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No ý The number of shares outstanding of the registrant’s Common Stock, no par value, as ofMarch 13, 2013 was 12,962,999. Table of Contents [Missing Graphic Reference] INDEX PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 3-11 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 12-17 Item 3. Quantitativeand Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures EXHIBIT 31 EXHIBIT 32 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) January 31, April 30, ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit - Accounts receivable, net of allowance for doubtful accounts of $75 Costs and estimated earnings in excess of billings on uncompleted contracts 60 Deferred cost of revenue 3 6 Inventories Other current assets Total current assets Equipment, furniture and fixtures, net Other noncurrent assets 54 49 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related taxes Warranty reserves Payable to Parent Other current liabilities 42 63 Deferred revenues Total current liabilities Long-term liabilities - 12 Total liabilities Commitments and contingencies Shareholders’ equity: Preferred shares, no par value; 20,000 shares authorized; no shares issued or outstanding - - Common shares, no par value; 50,000 shares authorized; 12,963 shares issued and outstanding Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements 3 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended January 31, January 31, Revenues: Sales of products $ Services Cost of sales: Cost of product sales Cost of services Gross profit Research and development expenses - 7 - 31 Selling, general and administrative expenses (Loss) income from operations ) ) Other income (expense): Interest and dividend income - - - 2 Other - - - (1 ) (Loss) income before provision for income taxes ) ) (Benefit of) provision for income taxes (3 ) - 20 - Net (loss) income $ ) $ $ $ ) Net (loss) income per share: Basic $ ) $ $ $ ) Weighted average shares used in computation of net (loss) income per share: Basic See notes to condensed consolidated financial statements 4 Table of Contents INTERNATIONAL LOTTERY & TOTALIZATOR SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in thousands) Nine Months Ended January 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Warranty reserve expense 75 Changes in operating assets and liabilities: Accounts receivable ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Deferred cost of revenue 3 Inventories ) Other assets ) ) Accounts payable ) Billings in excess of costs and estimated earnings on uncompleted contracts - Accrued payroll and related taxes 94 Warranty reserves ) ) Payable to Parent - 1 Otherliabilities ) ) Deferred revenues Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of certificates of deposit - ) Proceeds from redemption of certificates of deposit Additions to equipment, furniture and fixtures ) ) Net cash provided by (used in) investing activities 33 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for income taxes $ 43 $ - See notes to condensed consolidated financial statements 5 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Description of the Business International Lottery & Totalizator Systems, Inc. (“ILTS” or the “Company,” together with its subsidiary) designs, manufactures, sells, manages, supports and services computerized wagering systems and terminals for the global lottery and pari-mutuel racing industries.The wagering system features include real-time, secure processing of data received from multiple locations, hardware redundancy and complete communications redundancy in order to provide the highest level of fault tolerant operation.In addition, although the Company is not presently doing so, ILTS has demonstrated capability to provide full facilities management services to customer organizations authorized to conduct lotteries. The Company is largely dependent upon significant contracts for its revenue, which typically include a deposit upon contract signing and up to six months lead time before delivery of hardware begins. The Company, through its wholly-owned subsidiary, Unisyn Voting Solutions, Inc. (“Unisyn”), has devoted significant resources to developing federally certified end-to-end optical scan voting systems and a full-featured Election Management Software that provides precinct tabulation, ballot review and audio voting capability.In addition to the InkaVote Plus Precinct Ballot Counter (“PBC”) system, certified to the National Association of State Election Directors (“NASED”) 2002 Voting System Standards (“VSS”), the Company received the 2005 Voluntary Voting System Guidelines (“VVSG”) certification from the United States Election Assistance Commission (“EAC”) for its OpenElect® digital optical scan election system – a digital scan voting system built with Java on a streamlined and hardened Linux platform. As part of a jurisdiction’s procurement process, the Company will provide the OpenElect® products’ source code for independent review. These efforts leverage the Company’s extensive experience to develop highly secure, mission-critical solutions that meet the NASED 2002 VSS and the EAC 2005 VVSG standards. In addition, the Company’s voting systems offer the following features: · High level of security and vote encryption to ensure integrity and voter privacy; · Electronic and paper audit trails that offer added security and redundancy for recounts; · Reduce the cost of ballot printing while offering operational efficiencies; · Minimal training required for poll workers to set-up and operate; and · Minimal voter re-education required. Berjaya Lottery Management (H.K.) Ltd. (“BLM” or the “Parent”) owns 71.3% of the outstanding voting stock of ILTS. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of ILTS and its wholly-owned subsidiary, Unisyn.All significant intercompany accounts and transactions are eliminated in consolidation. Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and with the Securities and Exchange Commission’s (“SEC”) instructions to Form 10-Q.Accordingly, they do not include all of the information and notes required by US GAAP for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of financial position, results of operations and cash flows have been included. The results of operations for the interim periods shown in this report are not necessarily indicative of the results to be expected for the full year.The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2012 filed with the SEC on July 6, 2012.The condensed consolidated balance sheet as of April 30, 2012 has been derived from the audited financial statements included in the Form 10-K for that year. 6 Table of Contents Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions.Actual results could differ from those estimates.Estimates may affect the reported amounts of assets and liabilities and revenues and expenses, and the disclosure of contingent assets and liabilities. Deferred Revenues Deferred revenues of approximately $2.4 million as of January 31, 2013 consist of payments received for a deposit on a contract, prepayments for products and services related to the use of the OpenElect® and PBC voting systems, and other software and technical support services. The Company will recognize the revenues upon the fulfillment of the prescribed criteria for revenue recognition. Warranty Reserves Estimated warranty costs are accrued as revenues are recognized.Included in the warranty cost accruals are costs for basic warranties on products sold.A summary of product warranty reserve activity for the nine months ended January 31, 2013 is as follows: (Amounts in thousands) Balance at May 1, 2012 $ Additional reserves Warranty reserve expense adjustments ) Charges incurred ) Balance at January 31, 2013 $ Income Taxes The Company uses the asset and liability method for financial reporting of income taxes.Deferred tax assets and liabilities are determined based on temporary differences between financial reporting and the tax basis of assets and liabilities, and are measured by applying enacted rates and laws to taxable years in which such differences are expected to be recovered or settled.Any changes in tax rates or laws are recognized in the period when such changes are enacted.Valuation allowances have been established when necessary to reduce deferred tax assets to the amount expected to be realized.The Company records a valuation allowance to reduce its deferred tax assets when uncertainty exists regarding the realizability of the deferred tax assets. The provision for income taxes was $20,000 for the nine months ended January 31, 2013. The effective tax rate differed from the statutory tax rate primarily due to valuation allowances and net operating loss carry forwards. Segment Information The Company reports segment information based on the “management” approach. Under this approach, operating segments are identified in substantially the same manner as they are reported internally and used by the Company’s chief operating decision maker for purposes of evaluating performance and allocating resources. The Company divides its operations into two operating segments: the gaming business and the voting business.The gaming segment designs and develops computerized wagering systems and terminals for the lottery and pari-mutuel racing industries worldwide.Presently the voting segment generates revenues from the sales of the voting systems and hardware, software licensing, product servicing and software support services. 7 Table of Contents The Company’s segment information is presented below (in thousands): As of and for the Three Months Ended January 31, 2013 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations ) ) Depreciation and amortization 27 19 46 Segment assets As of and for the Three Months Ended January 31, 2012 Gaming Business Voting Business Totals Total revenues $ $ $ Income from operations Depreciation and amortization 23 13 36 Segment assets As of and for the Nine Months Ended January 31, 2013 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations ) Depreciation and amortization 83 50 Segment assets As of and for the Nine Months Ended January 31, 2012 Gaming Business Voting Business Totals Total revenues $ $ $ Income (loss) from operations 49 ) ) Depreciation and amortization 64 38 Segment assets 8 Table of Contents Inventories Inventories are stated at the lower of cost or the current estimated market values.Cost is determined using the first-in, first-out method. Inventories consisted of the following: January 31, April 30, (Amounts in thousands) Raw materials and subassemblies $ $ Work-in-process 3 63 Finished goods $ $ Equipment, Furniture and Fixtures Net equipment, furniture and fixtures consisted of the following: January 31, April 30, (Amounts in thousands) Plant and machinery $ $ Computer equipment Leasehold improvement Furniture, fixtures and equipment 95 91 Construction in progress 3 - Accumulated depreciation and amortization ) ) Net equipment, furniture and fixtures $ $ Net (Loss) Incomeper Share Basic net (loss) incomeper share is based on the weighted average number of shares outstanding during the periods. Major Customers The following table summarizes major customers who individually accounted for more than 10% of revenues for the periods presented: Three Months Ended January 31, Nine Months Ended January 31, Revenue: From unrelated customers One customer from the gaming segment accounted for 54% of total revenue One customer from the voting segment accounted for 48% of total revenue One customer from the voting segment accounted for 22% of total revenue and onecustomer from the gaming segment accounted for 21% of total revenue One customer from the voting segment accounted for 30% of total revenue From related customers One customer from the gaming segment accounted for 30% of total revenue One customer from the gaming segment accounted for 38% of total revenue Two customers from the gaming segment accounted for 47% of total revenue One customer from the gaming segment accounted for 42% of total revenue 9 Table of Contents Related Party Transactions During the three months ended January 31, 2013 and 2012, revenues from all related party transactions for the sales of products and services totaled approximately $646,000 (32% of total revenue) and $2 million (44% of total revenue), respectively.Related party revenues for the nine months ended January 31, 2013 and 2012 were approximately $3.7 million (48% of total revenue) and $3.5 million (50% of total revenue), respectively.Included in accounts receivable at January 31, 2013 was approximately $69,000 from these customers.Descriptions of the transactions with the Company’s related parties in the three and nine months ended January 31, 2013 and 2012 are presented below. Berjaya Lottery Management (H.K.) Ltd. In 1996, the Company entered into an agreement to purchase specific inventory on behalf of Berjaya Lottery Management (H.K.) Ltd. ("BLM"), the owner of 71.3% of ILTS’s outstanding voting stock as of January 31, 2013. Over time, the Company has sold or used portions of the BLM inventory in unrelated third party transactions.The sale or use of the inventory resulted in a liability to BLM for the cost of the items utilized. The financial activities and balances related to BLM were as follows: · There were no related party sales to BLM in the three and nine months ended January 31, 2013 and 2012; · There were no accounts receivable balances from BLM as of January 31, 2013 and April 30, 2012; · Liabilities to BLM arising from the sale or use of the BLM inventory, recorded as “Payable to Parent,” were $252,000 as of January 31, 2013 and April 30, 2012; and · There were no inventory balances held for BLM as of January 31, 2013 and April 30, 2012. Philippine Gaming Management Corporation InDecember 2011, the Company received from Philippine Gaming Management Corporation (“PGMC”), a related party and a subsidiary of BLM, an order valued at approximately $1.1 million for lottery products.Shipments of these products were completed in the first quarter of fiscal 2013, and the related revenue was recognized. In addition, the Company provides PGMC with terminal spare parts on an ongoing basis and support services on an as-needed basis. The financial activities and balances related to transactions with PGMC were as follows: · Revenues recognized on the sale of lottery products during the three and nine months ended January 31, 2013 totaled approximately $2,000 and $1.1 million, respectively.Revenues of $1.7 million and $3 million were recognized on the sale of lottery products and support services during the three and nine months ended January 31, 2012, respectively; · There was no deferred revenue balance as of January 31, 2013.The deferred revenue balance in connection with the lottery product order received in December2011 mentioned above totaled approximately $264,000 as of April 30, 2012; and · The accounts receivable balance from the sale of lottery products totaled $55,000 as of January 31, 2013, compared to $189,000 as of April 30, 2012. 10 Table of Contents Sports Toto Malaysia Sdn. Bhd. The Company provides lottery products, software development and software support services to Sports Toto Malaysia (“STM”), an affiliate of BLM and a related party. In December 2011, the Company signed a contract with STM for a complete DataTrakII lottery systemvalued at approximately $4.3 million.This contract is scheduled to be completed by the fourth quarter of fiscal 2013. In January 2013, the Company received from STM, an order valued at approximately $11 million for lottery products. Shipments of these products are expected to begin and be completed inthe fiscal year 2014. The financial activities and balances related to transactions with STM were as follows: · Revenues of $609,000 and $2.5 million were recognized on the performance of contract deliverables and support services during the three and nine months ended January 31, 2013, respectively.Revenues of $245,000 and $400,000 were recognized on the performance of contract deliverables and support services during the three and nine months ended January 31, 2012, respectively; · Net costs and estimated earnings in excess of billings relating to the abovementioned contract received in December2011 totaled $60,000 as of January 31, 2013, compared to $726,000 as of April 30, 2012; · There were deferred revenues of $9,000 on software support services as of January 31, 2013 and April 30, 2012; and · Accounts receivable from STM totaled $14,000 as of January 31, 2013.There was no accounts receivable balance as of April 30, 2012. Natural Avenue Sdn. Bhd. The Company provides Natural Avenue Sdn. Bhd. (“Natural Avenue”), an affiliate of BLM and a related party, with lottery products and support services. The financial activities and balances related to transactions with Natural Avenue were as follows: · Revenues of $35,000 and $105,000 were recognized on the sale of support services and licensing during the three and nine months ended January 31, 2013, respectively.Revenues of $36,000 and $119,000 were recognized on the performance of contract deliverables, sale of support services and licensing during the three and nine months ended January 31, 2012, respectively; · There was no deferred revenue balance as of January 31, 2013, compared to $4,000 as of April 30, 2012; and · There were no accounts receivable balances from Natural Avenue as of January 31, 2013 and April 30, 2012. Sports Toto Computers Sdn. Bhd. The Company engages Sports Toto Computers Sdn. Bhd. (“STC”), a related party, to provide consulting, programming and other related services to the Company. During the three and nine months ended January 31, 2013, the Company incurred services of approximately $65,000 and $145,000, respectively, which are shown as part of cost of sales.During the three and nine months ended January 31, 2012, the Company incurred approximately $51,000 and $152,000, respectively, which are shown as part of cost of sales. Fair Value of Financial Instruments The Company’s material financial instruments consist of its cash and cash equivalents, certificates of deposit, accounts receivable, accounts payable and related party payables. The carrying amounts of the Company’s financial instruments generally approximated their fair values as of January 31, 2013 and April 30, 2012 due to the short-term maturity of the instruments. 11 Table of Contents ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS NOTE REGARDING FORWARD-LOOKING STATEMENTS SAFE HARBOR STATEMENT PURSUANT TO SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934 This report contains certain forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or anticipated results, including those set forth under the heading "Risk Factors" and elsewhere in, or incorporated by reference into, this report.In some cases, you can identify forward-looking statements by terms such as "may," "intend," "might," "will," "should," "could," "would," "expect," "believe," "anticipate," "estimate," "predict," "potential," or the negative of these terms.These terms and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.The forward-looking statements in this report are based upon management's current expectations and beliefs.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor or combination of factors, or factors we are aware of, may cause actual results to differ materially from those contained in any forward-looking statements.You are cautioned not to place undue reliance on any forward-looking statements.These statements represent our estimates and assumptions only as of the date of this report.Except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including, such factors, among others, as market acceptance and market demand for our products and services, pricing, the changing regulatory environment, the effect of our accounting policies, potential seasonality, industry trends, adequacy of our financial resources to execute our business plan, our ability to attract, retain and motivate key technical, marketing and management personnel, and other risks described from time to time in periodic and current reports we file with the United States Securities and Exchange Commission, or the "SEC."You should consider carefully the statements under "Item 1A. Risk Factors" and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition.All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. CRITICAL ACCOUNTING POLICIES Use of Estimates Our condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States.Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable. We base our estimates on historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources.Estimates affect the reported amounts and related disclosures. Actual results may differ from initial estimates.There have been no material changes to the critical accounting policies outlined in the Company’s annual report on form 10-K for the fiscal year ended April 30, 2012. 12 Table of Contents Revenue Recognition Our revenues are derived primarily from the sales of complete wagering systems, lottery terminals, the OpenElect® and PBC voting systems, other software and software support services. We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, and collection is probable. Product is considered delivered to the customer once it has been shipped and the title and risk of loss have been transferred. Service revenues are recognized as the services are rendered, and the related costs of services are recognized on a time and materials basis. Revenue Recognition for Arrangements with Multiple Deliverables For multi-element arrangements that include hardware products containing software essential to the hardware product’s functionality, undelivered software elements that relate to the hardware product’s essential software, and undelivered non-software services, we allocate revenue to all deliverables based on their relative selling prices.In such circumstances, we use a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i)vendor-specific objective evidence of fair value (“VSOE”), (ii)third-party evidence of selling price (“TPE”) and (iii)best estimate of the selling price (“ESP”). VSOE generally exists only when we sell the deliverable separately and VSOE is the price actually charged for that deliverable. TPE is determined based on competitor prices for similar deliverables when sold separately. ESPs reflect our best estimates of what the selling prices of elements would be if they were sold regularly on a standalone basis. For sales of hardware products, we provide various hardware components containing software essential to the hardware product’s functionality, and other components depending on the customers’ needs. We allocate revenue to these deliverables using the relative selling price method. Because we have not established VSOE or TPE for the hardware, revenue is allocated based on ESPs. Determining ESPs requires management’s judgment. Revenue is recognized upon shipment of the hardware and the related essential software, provided the other conditions for revenue recognition have been met. We also provide software support and product support services on a standalone basis from the sales of the hardware.Amounts allocated to software support and product support services are based on VSOE using hourly or daily billing rates. Revenue is deferred until the services are performed. For annual software licenses, we use VSOE. Amounts allocated to annual software licenses are deferred and recognized on a straight-line basis over the service period, which is typically one year. We consider multiple factors depending on the unique facts and circumstances related to each deliverable when determining ESPs for deliverables without VSOE or TPE.Key factors considered by the management in developing the ESPs for the hardware include the costs of manufacture and what a customer would reasonably pay based on the features being offered, trends in the market, size of the territory, and competitive prices. If the facts and circumstances underlying the factors change, including the estimated or actual costs incurred to provide the hardware with the essential software, or should future facts and circumstances lead the management to consider additional factors, our ESP for the hardware with essential software related to future sales could change. Revenue Recognition for Percentage-of-Completion Method For our complete wagering and lottery systems, we recognize revenue by using the percentage-of-completion method when the contracts for complete systems fulfill the following criteria: 1. Contract performance extends over long periods of time; 2. The software portion involves significant production, modification or customization; 3. Reasonably dependable estimates can be made on the progress towards completion, contract revenues and contract costs; and 4. Each element is essential to the functionality of the other elements of the contracts. Under the percentage-of-completion method, sales and estimated gross profits are recognized as work progresses. Progress toward completion is measured by the ratio of costs incurred to total estimated costs. Revenue and gross profit may be adjusted prospectively for revisions in estimated total contract costs. If the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is recorded in the period in which it becomes evident. The total estimated loss includes all costs allocable to the specific contract. 13 Table of Contents RESULTS OF OPERATIONS Revenue Analysis Three Months Ended Nine Months Ended (Amounts in thousands) January 31, January 31, Revenues Change Change Products: Contracts $ $ $ ) $ $ $ Spares 54 ) ) Licensing 88 47 41 Total Products ) Services: Software Support (3 ) 13 Product Servicing andSupport ) ) Total Services ) ) $ $ $ ) $ $ $ Significant fluctuations in period-to-period contract revenue are expected in both gaming and voting industries since individual contracts are generally considerable in value, and the timing of contracts does not occur in a predictable trend.Contracts from the same customer generally may not recur or generally do not recur in the short-term.Accordingly, comparative results between quarters and fiscal years may not be indicative of trends in contract revenue. The current domestic and global economic slowdown and tightening of the creditmarkets may adversely affect our business and financial condition in ways that we cannot reasonably predict.For the gaming business, due to the tightening of the credit markets, our potential and existing customers may not be able to secure financing for lottery projects which could effectively impact our revenue potential.For the voting business, various government entities and jurisdictions have experienced severe budget constraints which couldcompel them to delay or cancel their purchasing decisions, and hence, impactour ability to generate revenue. Contract revenue for the three months ended January 31, 2013 was approximately $1.6 million, compared to $3.7 million for the correspondingperiod in 2012.The significant decrease was primarily due to thefewer contract activities for the voting segment, compared to the corresponding period in 2012.For the nine months ended January 31, 2013, contract revenue was approximately $5.9 million, compared to $5.3 million for the corresponding period in 2012.Slightly higher contract revenue was primarily due toincreased contract activities for thegaming segment, partially offset bydecreased contract activities for the voting segment. Spares revenue for the three months ended January 31, 2013 was $54,000, compared to $314,000 for the same period in 2012.The decrease was primarily due to lower demand for spare parts from customers in the gaming segment.Spares revenue for the nine months ended January 31, 2013 remained relatively constant at $530,000, compared to $597,000 for the corresponding period in 2012.Customers’ demand for spare parts fluctuates from period to period. Licensing revenue for the three months ended January 31, 2013 was $88,000, compared to $47,000 in 2012.For the nine months ended January 31, 2013, licensing revenue was $315,000, compared to $160,000 for the corresponding period in 2012.The higher licensing revenueswere primarily due to the additional executed licensing agreements related to the voting segment. Software support revenue for the three months ended January 31, 2013 was $195,000, compared to $198,000 for the same period in 2012.For the nine months ended January 31, 2013, software support revenue was $594,000, compared to $581,000 in the same period in 2012.Software support revenues remained relatively flat compared to the corresponding periods in 2012. 14 Table of Contents Product servicing and support revenue for the three months ended January 31, 2013 was $102,000, compared to $251,000 for the corresponding period in 2012.For the nine months ended January 31, 2013, product servicing and support revenue was $330,000, compared to $407,000 for the same period in the prior year.The decreases were primarily due to lower demand for support services from a customer in the gaming segment, partially offset by slightly higher demand for support services from customers in the voting segment. Related party revenue of approximately $646,000 accounted for 32% of total revenue in the three months ended January 31, 2013, compared to $2 million or 44% of total revenue in the corresponding period in 2012.For the nine months ended January 31, 2013, related party revenue of approximately $3.7 million accounted for 48% of total revenue, compared to $3.5 million or 50% of total revenue in the corresponding period in 2012. Cost of Sales and Gross Profit Analysis The following table summarizes the cost of sales and gross profit margins as a percentage of total revenues for each of the periods shown: Three Months Ended January 31, Nine Months Ended January 31, (Amounts in thousands) Revenues: Products $ 85 % $ 90 % $ 88 % $ 86 % Services 15 % 10 % 12 % 14 % Total revenues $ % $ % $ % $ % Cost of sales: Products $ 68 % $ 66 % $ 55 % $ 70 % Services 7 % 4 % 5 % 5 % Total costs of sales $ 75 % $ 70 % $ 60 % $ 75 % Gross profit: Products $ 17 % $ 24 % $ 33 % $ 16 % Services 8 % 6 % 7 % 9 % Total gross profit $ 25 % $ 30 % $ 40 % $ 25 % In general, individual contracts aresignificant in value and certain contracts are awarded in a highly competitive bidding process.The gross profit margin varies from one contract to another, depending on the size of the contract and the competitiveness of market conditions.Accordingly, comparative results between quarters and fiscal years may not be indicative of trends in gross profit margin. Overall gross profitmargin was 25%for the three months ended January 31, 2013, compared to 30% for the corresponding period in 2012.The lower profit margin was primarily due to fewer contract activities and the lower profit margins achieved on the sale of certain spare parts during the three months ended January 31, 2013.For the nine months ended January 31, 2013, overall gross profit margin was 40% compared to 25% for the corresponding period in 2012.Significantly higher gross profit margin was primarily due tolower production overhead costs resulting from the allocation of labor resources to contract activities,partially offset by higher support service costs incurred. Research and Development Expenses We did not incur any research and development expenses ("R&D")for the three and nine months ended January 31, 2013.For the three and nine months ended January 31, 2012, R&D expenses were $7,000 and $31,000, respectively.While we continue to enhance our products, we anticipate that R&D expenses will be very minimal, if any, in the remaining quarter of fiscal 2013 as we dedicate our efforts to the marketing and sale of new voting systems. 15 Table of Contents Selling, General and Administrative Selling, general and administrative ("SG&A")expenses for the three months ended January 31, 2013 were $580,000, compared to $596,000 in the same period in 2012.SG&A expenses remained relatively constant, compared to the corresponding period in 2012.For the nine months ended January 31, 2013, SG&A expenses were approximately $1.8 million, compared to $1.9 million for the corresponding period in 2012.Slightly lower SG&A expenseswere primarily due to the decreased proposal and trade show activities for both the voting and gaming segments, partially offset by higher employee-related expenses.We anticipate that SG&A expenses will remain relatively constant in the remaining quarter of fiscal 2013. Income Tax Provision The provision for income taxes was $20,000 for the nine months ended January 31, 2013. The effective tax rate differed from the statutory tax rate primarily due to valuation allowances and net operating loss carry forwards. LIQUIDITY AND CAPITAL RESOURCES Liquidity Our net working capital as of January 31, 2013 was approximately $6 million. Contract backlog as ofJanuary 31, 2013 was approximately $20.3 million.Of this amount, approximately $11.4 million will be derived from two gaming contracts executed with a related customer.The remaining contract backlog amount of approximately $8.9 million is related to gaming and voting contracts with unrelated customers. Additional sources of cash through January 31, 2014 are expected to be derived from spares, software and technical support and licensing revenues.Uses of cash are expected to be for normal operating expenses and costs associated with contract deliverables. While we anticipate that we will be successful in obtaining additional product or service contracts to enable us to continue normal operations through January 31, 2014, there can be no assurance that we will be able to acquire new contracts. In the highly competitive industry in which we operate, operating results may fluctuate significantly from period to period.We anticipate that our cash flows from operations, expected contract payments and available cash will be sufficient to enable us to meet our liquidity needs through at least January 31, 2014.Although we are not aware of any particular trends, in the event that we are unable to secure new business, we may experience reduced liquidity or insufficient cash flows. The following table summarizes our cash flow activities: Nine Months Ended January 31, Increase (Amounts in thousands) Condensed cash flow comparative: Operating activities $ $ ) $ Investing activities 33 ) Net increase (decrease) in cash and cash equivalents $ $ ) $ 16 Table of Contents Cash Flow Analysis Our operating cash flow primarily depends on the timing and amount of cash receipts from our customers, inventory purchases and payments for operating expenses. Our net cash provided by operating activities was approximately $3.7 million for the nine months ended January 31, 2013, compared to the net cash used in operating activities of $404,000 for the same period in 2012.The primary factors contributing to the change in the reported cash flow amounts related to the increased deferred revenues and the net income of approximately $1.3 million in 2013, compared to the net loss of $170,000 in 2012.In addition, the decrease in inventories contributed to the change in the reported cash flow amounts.Furthermore, the timing of customer contract performance impacted the cost and earnings in excess of billings on an uncompleted contract, and settlement of vendor invoices related to inventory purchases attributed to the change in the reported cash flow amounts. Net cash provided by investing activities was $33,000 for the nine months ended January 31, 2013, compared to the net cash used in investing activities of $107,000 in 2012.The higher net cash provided by investing activities in the nine months ended January 31, 2013 was primarily due to the redemption of a certificate of deposit, partially offset by an increase in capital expenditures compared to the same period in 2012.Higher capital expenditures in 2013 were related to the purchase of voting rental and computer equipment. There were no financing activities during the nine months ended January 31, 2013or 2012. Capital Resources As of January 31, 2013, we did not have outstanding credit facilities. 17 Table of Contents ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable ITEM 4. CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our Principal Executive Officer, who is also our PrincipalFinancial Officer, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as such term is defined in SEC Rule 13a-15(e) and 15d-15 (e)) as of the end of the period covered by this report. Based on the foregoing, our Principal Executive Officer (and Principal Financial Officer) concluded that our disclosure controls and procedures were effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act (i)is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms, and (ii)accumulated and communicated to management, including the Principal Executive Officer (and Principal Financial Officer), as appropriate, to allow timely decisions regarding required disclosure. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING There have not been any changes in the Company’s internal control over financial reporting during the quarter ended January 31, 2013 that have materially affected, or are reasonably likely to materially affect the Company’s internal control over financial reporting. PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS The Company is currently not a party to any pending legal proceedings, and no such action by or, to the best of its knowledge, against the Company has been threatened as of the date of this report. ITEM 1A. RISK FACTORS There have been no material changes to the risk factors relating to our business as disclosed in our Form 10-K for the fiscal year ended April 30, 2012 filed with the SEC on July 6, 2012. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Not applicable ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not applicable ITEM 4. MINE SAFETY DISCLOSURES Not applicable ITEM 5. OTHER INFORMATION Not applicable 18 Table of Contents ITEM 6. EXHIBITS A.Exhibits Exhibit Number Document Description 31 Certification of thePrincipal Executive Officer andPrincipal Financial Officer of the Company pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification Pursuant to 18 United States Code Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 19 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 13, 2013 /s/ Jeffrey M. Johnson Jeffrey M. Johnson President (Principal Executive Officer) and Acting Chief Financial Officer (Principal Financial Officer)
